 STANDARD FURNITURE COMPANY35Standard FurnitureCompany,PetitionerandLocal 1506, RetailClerks International Association,AFL-CIO.Case No. 2-RM-835.June 6,195'7DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Aaron Weissman,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andRodgers].Upon the entire record in this case, the Board finds :1.Standard Furniture Company is the trade name for a chain offive retail stores all located within the State of New York and con-sisting of Fienberg Furniture Company, Inc. (Albany), FlorenceFurniture Company, Inc. (Troy), Leonard Furniture Company Inc.(Schenectady), Stafco, Inc. (Troy), and Chester Furniture Com-pany, Inc. (Kingston), hereinafter referred to respectively as Fien-berg, Florence, Leonard, Stafco and Chester.All five corporationsare family owned and directed.They have the same president andtreasurer and are controlled by the same shareholders-a father, hisson, and daughter.All have common directors.Stafco purchases, warehouses, insures, and advertises all merchan-dise for the five stores.Except for the retail outlet in Kingston, NewYork, Stafco delivers merchandise to the customers of all stores andservices all installations and complaints. It controls all inventory,allocates all samples for the outlets, and fixes the merchandisingpolicy.All bookkeeping is centralized at Stafco which maintains,bills, and credits all customer accounts.Customers may, and regu-larly do, pay for their purchases at any outlet irrespective of whercthe particular sale was made. Stafco charges the other four corpo-rations apercentage for its service, which percentage includes a profitfor Stafco.Stafco supervises all personnel procurement and assign-ment, maintains central personnel records, and determines and ad-ministers a single overall labor policy.Under all the circumstances,we find that Standard Furniture Company constitutes a single em-ployer for jurisdictional purposes.'During the period of March 1, 1956, to February 28, 1957, the totalpurchases of Standard Furniture Company through Stafco amountedto approximately $1,640,000 of which approximately $1,046,000 repre-1 See B.G. IVholesale,Incorporated,114 NLRB 1429, 1430.118 NLRB No. 2. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented direct shipments from outside the State of New York. The-Union stipulated that the value of shipments of merchandise frompoints outside the State was not less than $1,000,000. In view of the-foregoing, the Board finds that the Employer is engaged in commercewithin the meaning of the Act and that it will effectuate the policies.of the Act to assert jurisdiction.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.InMarch 1952 the Employer and 2 other companies-The-Breslaw Brothers and Union-Fern, Inc.-as members of an associa-tion known as the Tri-City Furniture Group, entered into a contractwith the Union covering the Employer's Leonard, Florence, and Fien-berg retail outlets and the 2 furniture stores of the 2 other companies.This contract expired in March 1954.On April 8, 1954, the Unionstruck for economic benefits at all locations covered by the contract.The Breslaw Brothers in April 1954 and Union-Fern, Inc., in Feb-ruary 1957, each entered into a separate contract with the Union,.thereby settling the strike at its particular place of business.Picketing at the three Standard Furniture Company stores has beencontinuous since April 1954.Except for a brief interval early in thestrike, the Employer's other two retail outlets were not picketed.However, in February 1957 the Union intensified its picketing andextended it to Stafco and Chester.Negotiations to settle the strike occurred in 1954, but without success.Additional negotiations began in the spring of 1956 through an at-torney representing Standard Furniture Company and Union-Fern,.Inc.They culminated in the preparation and presentation by theEmployer's attorney of a tentative contract to the Union's attorney onDecember 5, 1956.This tentative contract which was initialed by theUnion's attorney covered the Employer's Stafco retail outlet as well asthe Leonard, Florence, and Fienberg stores.However, for reasonsnot clearly explicated in the record, the contract was never executed.The Union contends, in effect, that no question concerning repre-sentation exists because the demand for recognition which it madeupon the Employer was with respect to the 3-store unit of Leonard,Florence, and Fienberg rather than the 4-store unit which the Em-ployer urges is appropriate and which would include Stafco. Inother words, the Union's position appears to be that the Employer hasnot been presented with a claim-in accordance with the provisionsof Section 9 (c) (1) (B) of the Act-by a labor organization for recog-nition as the representative of employees in the 4-store unit.We findthis contention lacking in merit.For, in light of the fact that as ofthe date of the petition and hearing herein the Union's picketing in-cluded the Employer's 4 stores and the fact that the Union's attorney2Hogue and Knott Supermarkets,110 NLRB 543, 544. STANDARD FURNITURE COMPANY37initiated the tentative contract in 1956 which covered a 4-store unit,"we are persuaded that a demand wasmadeupon the Employer forrecognition of the Union as the majority representative of the em-ployees in the unit hereinafter found appropriate.'Accordingly, we find that a question affecting commerce exists con--cerning the representation of employees of the Employer within themeaning of Section 9(c) (1) and 2(6) and(7) of the Act.4.The Employer contends that the appropriate unit should consist.of all sales employees at its Fienberg,Florence,Leonard, and Stafcooutlets.The Union argues that based upon the bargaining historyof a three-store unit the employees at Stafco should be excluded 5Asindicated above, the 1952 contract which expired in 1954 coveredonly the Employer'sFienberg,Florence,and Leonard employees.However, prior to the 1952 contract,the various component retailoutlets had been organized on an individual basis.The Union wascertified by the State Labor Relations Board as bargaining represen-tative of the Fienberg sales employees in 1949; later,in 1951 theLeonard and Florence sales employees were covered in a separateState Board certification.Furthermore,the multiemployer unit es-tablished by the 2-year 1952 contract no longer exists and, indeed,there have been no contractual relations for at least 3 years.In viewof the character and brevity of the bargaining up to 1954 and the ab-sence of any bargaining history since 1954,we conclude that the bar-gaining history prior to 1954 does not preclude a finding that a unitof the sales employees in the Employer's 4 stores may be appropriate.'The four stores are located in the so-called tri-city area.The fifth-Chester-is 60 miles away from the others.Chester, because of itsdistance from the other stores,picks up its own merchandise fromStafco's warehouse,makes its own deliveries to its own customers, andservices their complaints.Sales personnel of the four stores regularly-interchange between outlets several times weekly to cover night open-ingsand sales promotions.With the exception of the Chester em-ployees, they have the samewage and commission rates and enjoy thesame working conditions.In view of the geographical proximity of'The E'mployer's attorney testified that the Union's attorney was aware before initial-ing the contract that it included the four retail outlets and that such coverage hadbeen agreed to previously.The Union's attorney denied that there were any prior discus-sions to include the fourth retail outlet and stated that lie initialed the contract withoutbeing aware of its inclusion.However he admitted that he read the first paragraph of thecontractwhich specifically referred toStafco, thatliewas familiarwithall its terms, andthatlie indicated on its face at least onesuggestedchange.In these circumstances weare inclined to give controlling weight to the proposed contractual agreement withrespect to the scope of the unit.'SeeSilvers Sportswear,108 NLRB 588.a Both parties would exclude the employees of the Chester outlet from the unit and, inview of the geographical separation of this outlet from the others and the lack ofcommunity of interest between the Chester employees and those at Fienberg,Florence,and Leonard,we agree.0SeeNational Carbon Company,107 NLRB 1486, 1400. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 4 stores, the integration of the Employer's operations at thoseoutlets, the regular interchange of employees of the 4 stores, andthe uniformity of wages, working conditions and interests of the em-ployees at those outlets, we believe that the unit urged by the Employeris appropriate.We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All sales employees at the Em-ployer's retail outlets at 112 South Pearl Street, Albany, New York;121 Broadway, Schenectady, New York; 231 River Street, Troy, NewYork; and 547 River Street, Troy, New York, excluding all ware-house, delivery, service, clerical, advertising, and administrative per-sonnel, guards, and supervisors as defined in the Act?[Text of Direction of Election omitted from publication.]7 Stafco employs an outlet manager named Herman Mike who is authorized to see to itthat the two salesmen at the store do their work properly and who can assign salesmen toassist customers.At times he can rearrange furniture without prior instructions andcan suggest to the Employer's president better ways of doing so.His recommendationsas to discharge would be given considerable weight. Ile receives an additional $25 weeklyfor his special duties.When the president is away from the store, which occurs about 10percent of the time, Mike is in complete charge of the store.This is also true duringvacation periods.In these circumstances,we find that Mike is a supervisor and shallexclude him from the unit.Broderick Wood Products CompanyandCasey Simpson, ElmerBickford,MikeTrujillo, Arsenio Lucero, Max Trujillo, Jose A.Sanchez, Maurilio Padilla,Frank M. Lewis,Leopoldo L.Lopez,Leroy D. GrossInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local No. 13, AFL-CIOandCaseySimpson,Elmer Bickford,Mike Trujillo,Arsenio Lucero, MaxTrujillo, Jose A. Sanchez,Maurilio Padilla,Frank M. Lewis, Le-roy D.Gross.Cases Nos. 30-Cif-4444, 30-CA-445, 30-CA-446,30-CA-446-1, 30-CA-446-2, 30-CA-446-3, 30-CA-446-4, 30-CA-452, 30-CA-457, 30-CA-464, 30-CB-59; 30-CB-60, 30-CB-61, 30-CB-61-1, 30-CB-614, 30-CB-61-3, 30-CB-61-4, 30-CB-61-5, and30-CB-64.June 6, 1957DECISION AND ORDEROn September 24, 1956, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of the118 NLRB No. 8.